Case 1:19-cr-00367-DLC Document 63 Filed 09/11/20 Page 1 of 6

AO 245B (Rev. 07/19) Judgment ina Criminal Case (form modified within District on July t, 2019)
Sheet t ;

 

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
Juan Carlos Rosario-Sarit Case Number: 1:19cr00367-02(DLC)
) USM Number: Awaited
)
) Avraham Moskowitz AUSA: Juliana Murray
) Defendant’s Attorney
THE DEFENDANT:
Mi pleaded guilty to count(s) One | vee ee
ek. SLY
CJ pleaded nolo contendere to count(s) DOCUMENT
which was accepted by the court. EL “
.] was found guilty on count(s) -~ CALLY FILED

 

 

after a plea of not guilty. :
DATE FILED: {11 Po 2D

The defendant is adjudicated guilty of these offenses:

 

 

 

 

 

 

Title & Section Nature of Offense Offense Ended Count

 

841(b)(1}(C) Distribute Cocaine

 

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

CL] The defendant has been found not guilty on count(s)

 

CF Count(s) Flis (Tare dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes im economic circumstances.

9/11/2020
Date of Imposition of Judgment

Apevea Lh

 

Signature of Judge

Denise Cote, U.S. District Judge
Name and Title of Judge

Sek 4/, RERO

 

 

Date

 

 
AO 2458 (Rev. 07/19) nude SGn tebe sG[Q0867-DLC Document 63 Filed 09/11/20 Page 2 of 6

Sheet 4—Probation

Judgment—Page 2? of S

DEFENDANT: Juan Carlos Rosario-Sarit
CASE NUMBER: 1:19cr00367-02(DLC)
PROBATION

You are hereby sentenced to probation for a term of :

3 years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determimed by the court.
(C1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future

substance abuse, (check if applicable)
4. Wi You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
LO

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
OO You must participate in an approved program for domestic violence. (check if applicable)
C] You must make restitution in accordance with 18 U.S.C, §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

who

Been an

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 
Case 1:19-cr-00367-DLC Document 63 Filed 09/11/20 Page 3 of 6

AO 245B (Rey. 07/19) Judgment in a Criminal Case
Sheet 4A — Probation

 

Judgment—Page 3 of 6

DEFENDANT: Juan Carlos Rosario-Sarit
CASE NUMBER: 1:19cr00367-02(DLC)

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
atrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted ofa felony, you must not knowingly coramunicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (ie., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.pov.

Defendant's Signature Date

 

 

 
AO 2458 (Rev. 07/19) susie A: 9-cr-00367-DLC Document 63 Filed 09/11/20 Page 4 of 6

Sheet 4D — Probation

 

Judgment—Page 4 of G6

DEFENDANT: Juan Carlos Rosario-Sarit
CASE NUMBER: 1:19cr00367-02(DLC)

SPECIAL CONDITIONS OF SUPERVISION

 

You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
needed, with the assistance of any law enforcement. T he search is fo be conducted when there is reasonable suspicion
concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
a search may be grounds for revocation of release. You shall warn any other occupants that the premises may be subject
to searches pursuant to this condition. Any search shall be conducted at a reasonable time and in a reasonable manner.

You must seek and maintain full-time employment.
The defendant is to provide the Probation Department access to any and all requested financial information.

The defendant shall be supervised by the district of residence

 

 
Case 1:19-cr-00367-DLC Document 63 Filed 09/11/20 Page 5 of 6
AO 245B (Rev. 07/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment — Page 5 of 6
DEFENDANT: Juan Carlos Rosario-Sarit
CASE NUMBER: 1:19cr00367-02(DLC)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Restitution
FOTALS $ 100.00 $ 0.00 $ 0.00 § 0.00
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.

(1 The defendant must make restitution (including community restitution) te the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column
before the United States is paid.

elow. However, pursuant to 18U.S.C. § 3664(4, all nonfederal victims must be paid

ame of Payee Total Loss** Restitution Ordered Priority or Percentage

        

 

 

 

 

TOTALS $ 0.00 $ 0.00

Cis Restitution amount ordered pursuant to plea agreement $ |

[The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(8. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 

[1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[4 the interest requirement is waived for the C} fine €] restitution.

F1 the interest requirement forthe [J fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22. ;
** Findings for the total amount of losses are required under Chapters 109A, 110, LIOA, and 113A of Title [8 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 
AO 24SB (Rev. 07/19) wd geOSe J29-6f,0036 7-DLC Document 63 Filed 09/11/20 Page 6 of 6

Sheet 6 -—- Schedule of Payments

 

Judgement— Page _ 6 of 6

DEFENDANT: Juan Carlos Rosario-Sarit
CASE NUMBER: 1:19cr00367-02(DLC)

SCHEDULE OF PAYMENTS
Yaving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Lump sum payment of $ 100.00 due immediately, balance due

C1 Osonot later than , or
Cl inaccordancewith [] C, OF D, OO E,or {] F below; or

B [1 Payment to begin immediately (may be combined with LIC, OD,or (CF below); or

C 4 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g, 30 or 60 days) after the date of this judgment; or

BD (CO Payment in equal (e.g, weekly, monthly, quarterly) installments of $ over a period of
(e.g. months or years), to commence (e.g, 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (1 Payment during the term of supervised release will commence within (2.g., 30 or 60 days} after release from
imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at that time; or

F [Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(1 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[1 The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):
Wi The defendant shall forfeit the defendant’s interest in the following property to the United States:
As set forth on the record on September 11, 2020, the defendant shail forfeit the amount of $600 in U.S. currency.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (3) fine
interest, (6) community restitution, (7) VTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

 
